Citation Nr: 1811699	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for right ankle disability, to include as secondary to service-connected patellofemoral pain syndrome with degenerative arthritis of the right and left knees.

4.  Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to service-connected hypertension.

6.  Entitlement to service connection for narcolepsy, to include as secondary to an acquired psychiatric disorder and/or sleep apnea.

7.  Entitlement to service connection for a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the right and left knees.
8.  Entitlement to service connection for a genitourinary disorder other than erectile dysfunction.   

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension with headaches.

10.  Entitlement to service connection for a right elbow disability.

11.  Entitlement to service connection for mild amblyopia/sensitivity to light, to include as secondary to migraine headaches and/or service-connected hypertension with headaches.

12.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome with degenerative arthritis of the right knee.

13.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome with degenerative arthritis of the left knee.

14.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1998 to September 2001.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

In a March 2016 decision, the Board, in relevant part, remanded the appeal for further development.  

In a September 2017 decision, the Appeals Management Center (AMC) granted service connection for PTSD, migraines, lumbosacral strain, scar, 5th digit finger and erectile dysfunction.  The AMC also granted service connection for degenerative arthritis of both knees and incorporated degenerative arthritis into the evaluation of patellofemoral pain syndrome.  In an April 2017 rating decision, the AMC granted service connection for gastroesophageal reflux disease.  In a September 2017 decision, the AMC granted service connection for hammertoes of the right and left foot and pseudofolliculitis barbae.  As will be discussed further below, in December 2017 the Veteran submitted a notice of disagreement with the assigned rating for pseudofolliculitis barbae.  In regards to the other issues granted by the AMC, these are considered full grants of the benefits sought on appeal, therefore these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As will also be discussed further below, the Board also notes that in regards to the issue of entitlement to service connection for mild amblyopia/sensitivity to light, the issue was not addressed on the November 2017 supplemental statement of the case and was not granted in a rating decision.  

As noted in the previous Board decision, at the November 2015 videoconference hearing, the Veteran and his representative also raised the issue of entitlement to service connection for tinnitus.  This matter is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea, right elbow condition, and mild amblyopia/sensitivity to light and entitlement to increased ratings for patellofemoral pain syndrome with degenerative arthritis of the bilateral knees and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a cervical spine disability.  

2.  The Veteran does not have a current diagnosis of a bilateral shoulder disability.  

3.  The Veteran does not have a current diagnosis of a right ankle disability.  

4.  The Veteran does not have a current diagnosis of restless leg syndrome.  

5.  The Veteran does not have a current diagnosis of diabetes mellitus.  

6.  The Veteran does not have a current diagnosis of narcolepsy.  

7.  The Veteran does not have a current diagnosis of a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the bilateral knees.  

8.  The Veteran's genitourinary disorders, other than erectile dysfunction, did not manifest during or as a result of active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for restless leg syndrome have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for narcolepsy have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the bilateral knees have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for service connection for genitourinary disorders, other than erectile dysfunction, have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by way of an April 2010 letter.  See VA Form 21-526EZ; see also 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Cervical spine arthritis; bilateral shoulder condition; right ankle tendonitis; restless leg syndrome

The Veteran contends that he has a cervical spine disability, bilateral shoulder disability, right ankle disability and restless leg syndrome that had their onset in service.  He also contends that his right ankle tendonitis is secondary to his service-connected bilateral knee disability.  

Turning to the evidence of record, the Veteran's service treatment records are absent of any complaints, findings, treatment, or diagnoses related to these disabilities.  

VA treatment records dated August 2001 to March 2017 are absent of any complaints, treatment or diagnosis of a cervical spine disability, bilateral shoulder disability or restless leg syndrome.  A February 2010 VA treatment record shows that the Veteran reported that his knee gave way and he fell and sprained his right ankle.  The Veteran was diagnosed with an "ankle sprain early January 2010, still sore to palpation of the right medial sub malleolus".  

At the November 2015 videoconference hearing, the Veteran testified that he injured his cervical spine in service when he was stationed at the National Training Center in Fort Irwin, California.  He reported that he was treated by a field medic and given muscle relaxers.  The Veteran and his spouse testified that they could recall when he injured his shoulders while working on vehicles in service. The Veteran testified further that his shoulders have continued to bother him since service, with clicks and pain.  The Veteran testified that he twisted his right ankle a few times in service.  He could not recall whether he sought treatment for those injuries.  He also testified that, sometimes, because of the service-connected knees, his right foot "rolls" and he trips.  The Veteran and his spouse testified that his restless leg syndrome had its onset in service.  The Veteran's spouse stated she could recall how after returning from field exercises where the Veteran had not been able to sleep properly, he would lie down and start twitching and flailing his legs "like he was still marching" and "still moving through the motions."  Both she and the Veteran noted that he also constantly had to switch his positions when he slept because of the pain in his knees.  

The Veteran was afforded a VA ankle examination in April 2016. The Veteran reported that in 1998 or 1999 he rolled the right ankle when doing physical training.  He reported that he went to sick call and was treated with ice and told to stay off the ankle.  The examiner concluded that no right ankle pathology was found.  The examiner noted that he examined the Veteran's ankles and no right ankle pathology was found.  The examiner noted that he reviewed the electronic folder and the service treatment records were silent for any right ankle condition occurring during military service.  

The Veteran was afforded a VA shoulder and arm examination in May 2016.  The examiner concluded that the Veteran did not have a current diagnosis.  The examiner stated that the Veteran was never evaluated for a shoulder condition in active duty nor ever evaluated since leaving active duty.  The examiner noted that the Veteran had not been given a diagnosis of a bilateral shoulder condition at any point during the appeal period to include on current VA examination.  

The Veteran was afforded a VA neck examination in May 2016.  The Veteran denied having any cervical spine complaints now or in the past.  The examiner concluded that the Veteran did not have a cervical spine (neck) disorder.  

In a May 2016 VA opinion, the examiner concluded that the Veteran did not have a current diagnosis of restless leg syndrome.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has current diagnoses of a cervical spine disability, bilateral shoulder disability, right ankle disability or restless leg syndrome.  

In this regards, the Board finds the April 2016 and May 2016 VA examination reports to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the opinions were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to be based on review of the Veteran's records and physical examination of the Veteran.  Thus the Board finds the April 2016 and May 2016 examination reports to be dispositive of whether the Veteran has current diagnoses of cervical spine disability, bilateral shoulder disability, right ankle disability or restless leg syndrome.  

The Board acknowledges the February 2010 notation of a right ankle sprain.  However, this diagnosis was based on the Veteran's lay reports and subsequent VA treatment records do not show a diagnosis of any right ankle condition.  Therefore, the Board places more probative value on the April 2016 VA examination report that found no pathology of the right ankle.  

The Board acknowledges the lay assertions of record that the Veteran has these current diagnoses.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing a cervical spine disability, bilateral shoulder disability, right ankle disability and restless leg syndrome falls outside the realm of common knowledge of a lay person.  In this regard, while the lay witnesses are competent to report their observations and the Veteran's symptoms, any opinion regarding whether he has clinical diagnoses of a cervical spine disability, bilateral shoulder disability, right ankle disability or restless leg syndrome requires medical expertise that the lay witnesses of record have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the lay assertions that the Veteran has current diagnoses of a cervical spine disability, bilateral shoulder disability, right ankle disability and restless leg syndrome.  

In regards to the Veteran's complaints of pain and other symptoms, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Diabetes and Narcolepsy 

The Veteran contends that he has diabetes mellitus, Type II, which was caused or aggravated by the medications he has been prescribed for his service-connected hypertension.  The Veteran also contends that he has narcolepsy that had its onset during military service.  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of diabetes or narcolepsy.  

VA treatment records dated August 2001 to March 2017 show that the Veteran's problem list includes pre-diabetes.  
At the November 2015 videoconference hearing, the Veteran testified that he began to experience elevated glucose levels after taking medication to treat his hypertension, which caused him to gain weight.  He testified further that the Metformin was prescribed to help him control his glucose levels and his weight.  Both he and his spouse noted, however, that even with the medication, his blood sugar levels are in the "high range of the diabetes" and that he was "a couple of points away from being a diabetic."  The Veteran explained that due to the pressures of his job in service as well as the length of his duty assignments, he frequently felt exhausted and would fall asleep at random times.  His daytime sleepiness was then exacerbated by his inability to achieve proper sleep at night due to his (alleged) sleep apnea symptoms.  At the hearing, it was also suggested that his narcolepsy might have been a reaction to his psychological state in service.  The Veteran stated further that even after service, he was never able "reset that clock," and continued to struggle with narcolepsy.  

The Veteran was afforded a VA diabetes examination in May 2016.  The examiner diagnosed pre diabetes hyperglycemia.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of diabetes.  The examiner explained that the Veteran was not diagnosed with diabetes.  The examiner explained that the Veteran had diagnosis of prediabetes and was on metformin for prevention.  

The Veteran was afforded a VA narcolepsy examination in May 2016.  The examiner concluded that the Veteran has never been diagnosed with narcolepsy.  The examiner noted that the Veteran denied ever having had narcolepsy, sleep attacks or cataplexy.  The examiner noted that this was a misdiagnosis and the Veteran's daytime sleepiness was eventually found to be obstructive sleep apnea.  

In a May 2016 VA addendum opinion, the examiner noted that a history of narcolepsy had been diagnosed.  The examiner stated that the Veteran's symptoms during service were pointing more towards narcolepsy then obstructive sleep apnea.  The examiner stated that a history of not sleeping for almost 72 hours is a sign of narcolepsy or some other problem related to sleep or health than obstructive sleep apnea.  

In an August 2017 opinion, a VA examiner stated:

Current internal medicine and endocrinology literature agree that Diabetes Mellitus, Type II, is a systemic disorder that affects the integrity of small and large neurovascular structures associated with the heart, kidneys and peripheral nerves.  An understanding of the pathophysiology of Diabetes Mellitus, Type II is paramount to the diagnosis and onset of clinical symptoms.  Pathophysiologically, the principles of disease, hyperglycemia is multifactorial.  Current internal medicine and endocrinology literature state that "Insulin resistance and abnormal insulin secretion are central to the development of type 2 DM.  Although the primary defect is controversial, most studies support the view that insulin resistance precedes an insulin secretory defect but that diabetes develops only when insulin secretion becomes inadequate.  Harrison's Principles of Internal Medicine, 19th Edition:  Chapter 417:  Diabetes Mellitus:  Diagnosis, Classification and Pathophysiology:  Diabetes Mellitus, Type II.  http://accessmedicine.mhmedical.com/content.aspx?sectionid=79752868&bookid=1130&jumpsectionID=98732444&Resultclick=2).  Contrary to Diabetes Mellitus, Type I, there is a functioning pancreas however metabolic dysregulation, to include as reduced insulin secretion, decreased glucose utilization and increase glucose production, is challenged by environmental factors such as obesity, nutrition and physical activity (Harrison's Principles of Internal Medicine, 19th Edition:  Chapter 417:  Diabetes Mellitus:  Diagnosis, Classification and Pathophysiology:  Diabetes Mellitus, Type II http://accessmedicine.mhmedical.com/content.aspx?sectionid=79752868&bookid=1130&jumpsectionID=98732444&Resultclick=2).  

In accordance with American Diabetes Association (ADA), European Association for the Study of Diabetes and the International Diabetes Federation, the diagnostic criteria for Diabetes Mellitus is based on the following premises: (1) the fasting blood glucose (FPG), the response to an oral glucose challenge (oral glucose tolerance test [OGTT]), and HbA1c differ among individuals, and (2) DM is defined as the level of glycaemia at which diabetes-specific complications occur rather than on deviations from a population-based mean.  Glucose tolerance can be assessed using the fasting plasma glucose (FPG), the response to oral glucose challenge, or the hemoglobin A1c (HbA1c).  An FPG <5.6 mmol/L (100 mg/dL), a plasma glucose <140 mg/dL (11.1 mmol/L) following an oral glucose challenge, and an HbA1c<5.7% are considered to define normal glucose tolerance" (Harrison's Principles of Internal Medicine, 19thEdition:  Chapter 417:  Diabetes Mellitus: Diagnosis, Classification, and Pathophysiology:  Diagnosis.  http://accessmedicine.mhmedical.com/content.aspx?sectionid=79752868&bookid=1130&Resultclick=2#1120815999).  In comparison, a Pre-Diabetic demonstrates a "higher than normal" but NOT diagnostic of Diabetes Mellitus because the blood sugar levels were NOT elevated to FPG <5.6 moll/L (100 mg/dL), a plasma glucose <140 mg/dL (11.1 mmol/L) following an oral glucose challenge.  Therefore, the clinical definition of a pre-diabetic is not a diagnosis of Diabetes Mellitus, Type I and/or Type II.  Turning to this case, at no time were the Veteran's tests consistent with values diagnostic of Diabetes Mellitus, Type II.  Moreover, the Veteran has functioning beta cell function therefore demonstrates a functioning pancreas.  Thus, and in response to 5 (t), it is less likely than not that the Veteran has a current diagnosis of Diabetes Mellitus, Type II because the blood sugar levels were NOT elevated to FPG <5.6 mmol/L (100 mg/dL), a plasma glucose <140 mg/dL (11.1 mmol/L) following an oral glucose challenge but merely higher than normal.  For these reasons, the clinical findings are consistent with a Pre-Diabetes Mellitus, Type II for which this Veteran is prescribed Metformin.  

Second, current endocrinology and internal medicine literature agree that Pre-Diabetes is a reversible endocrine condition when lifestyle changes, to include proper food choices, appropriate caloric intake and exercise.  Aforementioned Pre-Diabetes have the pathophysiology of functioning pancreatic beta-cells and insulin is produced.  Therefore, it is as least as likely as not that a Pre-Diabetic state is reversible when proper dietary and physical activities are implemented (http://www.mayoclinic.org/diseases-conditions/prediabetes/home/ovc-20270022).  Turning to the use of buguanide agents, Metformin, (Glucophage) is an oral antihyperglycemic agent prescribed to assist and improve glycemic control rates.  Pharmacokinetically, this agent targets the liver for the reduction of sugar production, limits the absorption of sugar into the body from dietary intake and increases insulin receptor sensitivity (Bailey, Clifford J.  Metformin:  Historical Overview Diabetologia.  September 2017, Volume 60, Issue9, pp 1566-1576.  https://link.springer.com/article/10.1007%2Fs00125-017-4318-z).  Therefore, it is as least as likely as not that the use of Metformin assists in decreasing blood glucose level.  However, the current endocrine and internal medicine literature lack sufficient medically-based, clinical evidence to conclude that a Pre-Diabetic without the use of Metformin is destine to become a true Diabetic.  Although the use of oral antihyperglycemic agents are anadjuvant means of the "Best Practice of Medicine", in cases of "higher than normal" blood sugar levels, the current medical science and clinical practices strongly promote control of caloric intake, adjustment of food properties (to include better choices of  low sugar content, fats and carbohydrate food groups) as well as appropriate physical exercise as the definitive means of lowering of blood glucose level, cholesterol and weight (Coughlin SS, Hatzigeorgiou C, Anglin J, Xie D, Besenyi GM, De Leo G, Stewart J, Wilkins T. Healthy lifestyle intervention for adult clinic patients with type 2 diabetes mellitus. Diabetes Manag (Lond).2017; 7(2):197-204. https://www.ncbi.nlm.nih.gov/pubmed/28794802).  Therefore, and in additional response to Directive 5 (t), it is less likely than not a Pre-Diabetic with or without the use of Metformin becomes a Diabetic if the individual adheres to major lifestyle and behavior changes relating to diet and exercise.  

Third, review of the Washington DC VAMC and Dallas VAMC CAPRI records observed a maintained weight of 232 lb. and BMI of 32 (October 2015), 275 lb. with BMI of 37 (November2012) thus consistent with obesity and morbid obesity.  Although it is the Veteran contention that "he began to experience an evaluation in his glucose levels after taking medication to treat his hypertension, which caused him to gain weight, current internal medicine and endocrine literature strongly agree that caloric intake, appropriate food choices and appropriate exercise are paramount to weight loss and decreased blood sugars the pre-Diabetes Mellitus state with or without Metformin for glucose control (Bailey, Clifford J.  Metformin:  Historical Overview   Diabetologia.  September 2017, Volume 60, Issue 9, pp 1566-1576.  https://link.springer.com/article/10.1007%2Fs00125-017-4318-z).  Therefore, and in response to Directive 5(t) and(u),it is less likely than not that the Veteran is a Diabetes Mellitus, Type II and/or relates to and/or aggravated by military service.  

For these reasons, and in response to Directive 5, section titled Diabetes Mellitus, it is less likely than not that the Veteran's Pre-Diabetic diagnosis related to his use of hypertension medications but increase in sufficient caloric intake with decrease exercise that allowed for and promoted weight gain and imbalance in the endocrine homeostasis despite pancreatic function.  

The August 2017 examiner also stated: 

Narcolepsy is "caused by loss of the hypothalamic neurons that produce the orexin neuropeptides (also known as hypocretins).  Extensive evidence suggests that an autoimmune process likely causes this selective loss of the orexin-producing neurons.  (Harrison's Principles of Internal Medicine, 19th Edition:  Chapter 38:  Sleep Disorders.  http://accessmedicine.mhmedical.com/content.aspx?sectionid=79725062&bookid=1130&jumpsectionID=98704589&Resultclick=2&q=narcolepsy).  Symptoms include chronic history of sleepiness with cataplexy, and functional weakness resulting in slurred speech, muscle fatigue and slumping posture.  (Harrison's Principles of Internal Medicine, 19th Edition:  Chapter 38:  Sleep Disorders. http://accessmedicine.mhmedical.com/content.aspx?sectionid=79725062&bookid=1130&jumpsectionID=98704589&Resultclick=2&q=narcolepsy).  In review of the post-service medical notes and 2016/2017 C&P sleep related examination; there is a lack of sufficient hypopnea and internal medically-based, clinical evidence to support a diagnosis of narcolepsy at this time.  Specifically, the 13 May 2016 C&P sleep apnea examiner stated that the Veteran "No" longer has daytime sleepiness or snoring following Veteran correction of a deviated nasal septum (2014).  Furthermore, the Veteran has stopped the use of his CPAP.  Therefore, and in response to Directive 5 (n), the Veteran's does not have a current diagnosis of narcolepsy because of a lack of and/or chronic history of sleepiness with cataplexy, and functional weakness resulting in slurred speech, muscle fatigue and slumping posture.  And for these reasons, it is less likely than not that the Veteran's sleep issues are a distinct, diagnosable disability or whether a symptoms of his sleep apnea.  Last, and in response to Directive 5 (n), second paragraph, in bold print, no comment is warranted because it would be merely speculative to assume a nexus between asymptomatic, non-diagnosed narcolepsy and an acquired psychiatric disorder, to include as PTSD.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of diabetes mellitus or narcolepsy.

In this regards, the Board finds the May 2016 VA examinations and August 2017 VA opinion, when taken together, to be highly persuasive to the issue at hand.  The opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are also shown to have been based on physical examination and a review of the Veteran's record and are accompanied by a sufficient explanation.  The Board thus finds that the May 2016 VA examinations and August 2017 VA opinions are dispositive of whether the Veteran has a current diagnosis of diabetes mellitus or narcolepsy.

The Board acknowledges the May 2016 VA addendum opinion regarding the Veteran's symptoms and narcolepsy.  However, the Board places more probative value on the August 2017 VA opinion as the examiner provided a detailed explanation with reference to medical literature as to why the Veteran's symptoms do not meet the criteria for a diagnosis of narcolepsy.  

The Board also acknowledges the lay assertions of record that the Veteran has a current diagnosis of diabetes mellitus or narcolepsy.  However, the lay witnesses of record have not demonstrated the medical expertise necessary to diagnose and/or provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the lay assertions of record regarding whether the Veteran has a current diagnosis of diabetes mellitus or narcolepsy. 

Again, the Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer. 3 Vet. App. 223, 225.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, 1 Vet. App. 49, 53-56.

Bilateral Knees

The Veteran is currently service-connected for patellofemoral pain syndrome with degenerative arthritis of the right and left knees.  However, it is his contention that he has additional diagnoses of the bilateral knees, which are also related to his service.  

The Veteran's service treatment records show that he was treated on multiple occasions throughout service for issues related to his bilateral knees. 

VA treatment records dated August 2001 to March 2017 show that the Veteran was noted as having degenerative changes in his knees, chondromalacia and pain.  

The Veteran was afforded a VA examination in June 2010.  The examiner concluded that the Veteran did not have bursitis, "plain arthritis," or osteoarthritis in either knee. 

The Veteran was afforded a VA examination in January 2013.  The examiner diagnosed patellofemoral pain syndrome of the bilateral knees; no other diagnoses were provided for the Veteran's right and left knees. 
The Veteran was afforded a VA knee and lower leg examination in May 2016.  The examiner diagnosed patellofemoral pain syndrome and degenerative arthritis: no other diagnoses were provided for the Veteran's right and left knees.  The examiner concluded that the Veteran is service connected for bilateral patellofemoral syndrome and continues to have the same condition.  The examiner also noted that a recent MRI of the knees revealed tricompartmental osteoarthritis.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the bilateral knees.  

In this regards, the Board finds the VA examinations and opinions, when taken together, to be highly persuasive to the issue at hand.  The opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are also shown to have been based on physical examination and a review of the Veteran's record and are accompanied by a sufficient explanation.  The Board thus finds that the VA examinations and opinions are dispositive of whether the Veteran has a current diagnosis of a bilateral knee disability other than his service-connected patellofemoral pain syndrome with degenerative arthritis of the bilateral knees.

The Board acknowledges the lay assertions of record that the Veteran has a current diagnosis of a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the bilateral knees.  However, the lay witnesses of record have not demonstrated the medical expertise necessary to diagnose and/or provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the lay assertions of record regarding whether the Veteran has a current diagnosis of a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the bilateral knees. 

Again, the Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. 223, 225.  
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, 1 Vet. App. 49, 53-56.

Genitourinary Disorders

The Veteran contends that he has a genitourinary disorder, to include an epididymal cyst, spermatocele, left scrotal mass and urinary incontinence that is related to his military service.  The Veteran is currently in receipt of service connection for erectile dysfunction.  

The Veteran's service treatment records are absent of any complaints, findings, treatment, or diagnoses relating to the genitourinary system.  

At the November 2015 videoconference hearing, the Veteran testified that he tripped and fell while trying to jump over a log as part of an obstacle course during basic training.  He stated that when he fell, he landed on his private areas.  

The Veteran was provided a male reproductive examination in May 2016.  The examiner diagnosed BPH with urinary frequency and nocturia and spermatocele, left.  The Veteran reported voiding pattern changes since 1998.  Rectal exam revealed the prostate to be puzzling enlarged benign, no suspicious nodules or irregularity, and no evidence of chronic prostatitis.  The examiner noted that the exact nature of his obstructive uropathy has not been defined, and a urology consultation was recommended for further evaluation.  The examiner stated that in 2009, the Veteran had a spermatocele removed from the left scrotum, which is also known as an epididymal cyst.  The examiner noted that this occurred after a vasectomy was done in 2009.  The examiner noted that the Veteran reportedly had a fall during active duty but the exact time of onset of the spermatocele is not known and therefore cannot be determined to be the direct etiology based on history alone.  The examiner noted that a scrotal sonogram done in 2006 shows a very small left epididymal cyst.  The examiner concluded that regarding the epididymal cyst or spermatocele operated upon in 2009, the exact etiology cannot be determined based on existing information and it is not possible to render an opinion as to cause.  The examiner concluded that regarding his change in bladder function, examination today shows prostatic enlargement and he does complain of a week urine flow.  The examiner stated that there was no evidence of chronic prostatitis.  The examiner stated that as a younger man in 2001, age 27, a more likely diagnosis could have been chronic prostatitis.  The examiner explained that there was no evidence on examination and no other documentation.  The examiner stated that further evaluation by an urologist is indicated before a definite diagnosis can be made.  

In an August 2017 VA opinion, the examiner stated: 

Spermatocele is a "retention cyst of a tubule of the rete testis or the head of the epididymis" (Lange's Current Diagnosis and Treatment in Surgery: Chapter 38:  Urology: Spermatocele. http://accessmedicine.mhmedical.com/content.aspx?sectionid=71525716&bookid=1202&jumpsectionID=71526648&Resultclick=2#1105493696).  Turning to this case, and with review of the 09 March 2017 C&P male reproductive system free text, approximately 5 years following separation, the Veteran was diagnosed with a spermatocele (retention cyst at the head of epididymis), left side.  The 2006 scrotal sonogram visualized a small left epididymalcystic structure with left small hydrocele.  In 2009, the spermatocele was repaired.  Therefore, and in response to Directive 5 (q), It is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed spermatocele is what was revealed in the scrotal sonogram(s) which was described as "an extended cyst" located at the superior pole of the testis and the "caput epididymis" is synonymous with an epididymal cyst and/or left scrotal mass.  To summarize, they are all the same condition.  However, and in response to Directive 5 (r), it is less likely than not that the Veteran's claimed left scrotal condition related to and/or was aggravated by his alleged in-service injury wherein he jumped over a log and fell on his private areas because of the lack of any objective pathophysiologic evidence to support traumatic injury to the left scrotal epididymal moiety.  

Based on the above, the Board finds that service connection for a genitourinary disorder is not necessary.   

In this regards, the Board finds the May 2016 VA examination and August 2017 VA opinion, when taken together, to be highly probative to the issues at hand.  The reports were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation as to why the Veteran's diagnosed BPH and spermatocele/left scrotal mass/cyst did not have their onset in-service.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the VA reports are dispositive of whether the Veteran's genitourinary conditions, other than service-connected erectile dysfunction, are related to his military service.   

The Board acknowledges the lay assertions of record that the Veteran's genitourinary conditions are related to his military service.  Again, the lay witnesses of record have not demonstrated the medical expertise necessary to provide an opinion regarding the nature and etiology of his lay assertions of record.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the lay assertions of record regarding whether the Veteran's genitourinary conditions are related to his military service.  

In regard to continuity of symptoms, BPH and spermatocele/left scrotal mass/cyst are not an enumerated condition under 38 C.F.R. § 3.309 (a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, surpa.  



ORDER

Entitlement to service connection for cervical spine arthritis is denied.  

Entitlement to service connection for a bilateral shoulder condition is denied.

Entitlement to service connection for right ankle disability is denied.  

Entitlement to service connection for restless leg syndrome is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for narcolepsy is denied.

Entitlement to service connection for a bilateral knee disability other than patellofemoral pain syndrome with degenerative arthritis of the bilateral knees is denied.  

Entitlement to service connection for a genitourinary disorder other than erectile dysfunction is denied.  


REMAND

Sleep apnea

The Veteran contends that his sleep apnea had its onset in service and/or is secondary to his service-connected hypertension.  

The Veteran was afforded a VA sleep apnea examination in May 2016.  The examiner diagnosed sleep apnea.  The examiner concluded that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that obstructive sleep apnea bears no cause and effect relation with hypertension with headaches.   

In a May 2016 VA addendum opinion, the examiner noted that the Veteran's symptoms during service were pointing more towards narcolepsy then obstructive sleep apnea.  The examiner stated that he concurred with the other VA examiner and also adds that sleep apnea diagnosed almost eight years after service is less likely than not due to service related events.  

The Veteran was afforded a VA sleep apnea examination in May 2017.  The examiner diagnosed obstructive sleep apnea.  The examiner concluded that the Veteran's diagnosis of sleep apnea was less likely as not incurred in or caused by service nor proximately due to or the result of service connected hypertension with headaches, including medications for hypertension with headaches, or aggravated beyond its natural course by service connected hypertension with headaches, including medications for hypertension with headaches.  The examiner explained that review of the claims file found no medical entries in service for evaluation for complaints suggestive of a primary sleep disorder consistent with sleep apnea.  The examiner noted that OSA was diagnosed nearly eight years after active duty.  The examiner explained that obstructive sleep apnea is characterized by recurrent collapse of the velopharyngeal and/or oropharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  The examiner explained that this pathophysiologic mechanism is distinct from the pathophysiology of either headaches or hypertension.  The examiner stated that regarding medications noted in the history section, a medical review of these medications using UpToDate finds no causal relationship with their use and the development of sleep apnea.  The examiner stated that he would have to resort to mere speculation to comment on whether the Veteran's service connected hypertension with headaches including medications for treatment aggravated beyond the natural course of the Veteran's OSA diagnosed in 2009. 

The Board finds that the above opinions do not adequately address whether the Veteran's service-connected hypertension and/or migraine headaches aggravate the Veteran's sleep apnea.  The May 2016 and May 2017 opinions do not address aggravation and the August 2017 examiner stated an opinion could not be provided without resorting to speculation and provided no rationale to support this conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  When an examiner indicates an inability to offer an opinion without resorting to speculation, it is essential that the examiner provide (i) a rationale for this conclusion, (ii) an indication whether there is additional evidence that could enable an opinion to be provided and (iii) whether the inability to provide an opinion is based on the limits of medical knowledge.  As such, a remand is necessary to obtain another opinion.  

Right Elbow

The Veteran was afforded a VA examination in May 2016.  The examiner concluded that the Veteran did not have a current diagnosis.  The examiner noted triceps tendonitis resolved.  The examiner noted that the Veteran has not had his right elbow evaluated since leaving active duty in 1999.  The examiner noted that on exam he found insufficient medical documentation to make a diagnosis.  The examiner stated that presently there is insufficient medical documentation to connect the right elbow condition, 1999 triceps tendonitis, to present elbow condition-symptoms.  

In December 2017, the Veteran submitted a December 2016 private treatment record that diagnosed radial collateral ligament sprain of the right elbow and that an MRI showed radial collateral ligament chronic partial tear, no loose bodies or osteochondral defects.  As such, the Board finds that a remand is necessary to obtain an opinion as to whether the Veteran's currently diagnosed right elbow disability is related to his military service.  

Increased Rating Bilateral Knees

The Veteran was last afforded a VA examination in May 2016.  The Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the prior VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As such, on remand the Veteran should be afforded a new VA examination.  

Mild amblyopia/sensitivity to light

As part of the March 2016 remand, the Board instructed that the Veteran be afforded a VA examination and opinion.  The Board notes that the May 2016 VA opinion is of record but not the VA examination report.  Additionally, the issue was not addressed in a subsequent rating decision or the November 2017 supplemental statement of the case.  

The Board also notes that the May 2016 examiner concluded that the claimed condition was less likely than not related to service.  The examiner stated that extreme astigmatism is congenital, not service related.  The examiner stated that mild hypertensive retinopathy most likely not service related as hypertension can happen to anyone.  The examiner also stated the corneal arcus is not service related, common in general public.  The examiner also concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected conditions.  The examiner explained that visual disturbance and light sensitivity can often be caused by migraines.  The examiner concluded that the condition which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond natural progression due to service related injury or event.  The examiner explained that the Veteran's condition of mild hypertensive atrivenous changes of retina and the visual disturbance were not aggravated beyond natural progression due to service-related injury or event.  The examiner concluded he could not determine a base line of severity.  The examiner explained that astigmatism was entirely congenital and visual disturbance can be from migraine but there are no definite relations as to its natural progression.  The examiner also concluded that the Veteran's claim of visual disturbance can arise from migraine however there is no clinical findings to support the Veteran's claim.  

The Board finds that the May 2016 examiner did not adequately address the questions posed by March 2016 Board remand.  As such a remand is necessary to associate the May 2016 VA examination report with the claims file and to afford the Veteran a new VA opinion.  

Pseudofolliculitis Barbae

As noted above, in a September 2017 rating decision, the AMC granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating.  In December 2017, the Veteran filed a notice of disagreement with the assigned rating.  However, to date the RO has not acknowledged the notice of disagreement and the Veteran has not been provided with a statement of the case.  As such, the claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case pertaining to entitlement to a compensable initial rating for pseudofolliculitis barbae.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2. Obtain VA treatment records dated March 2017 to the present.

3. Associate with the claims file the May 2016 VA eye examination report, if any.  

4. Obtain an addendum VA opinion to the May 2017 VA sleep apnea examination report.  In regard to the examiner's statement that he would have to resort to mere speculation to comment on whether the Veteran's service connected hypertension with headaches including medications for treatment aggravated beyond the natural course of the Veteran's OSA diagnosed in 2009, please explain why.  For example, is the inability to provide an opinion without resort to speculation because it is (i) beyond the scope of current medical knowledge, (ii) actual causation cannot be selected from multiple potential causes, (iii) insufficient facts or data within the claims file (the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion), and/or (iv) some other reason? 

5. Obtain an addendum VA opinion regarding the nature and etiology of the Veteran's right elbow disability.  The Veteran's file should be made available for review by the examiner.

The examiner should address:

Is it at least as likely as not (50 percent or better probability) that the Veteran's right elbow disability, as diagnosed in December 2016 (see private treatment record), had its onset in service or is otherwise related to his service, to include the January 1999 treatment?

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

6. Schedule the Veteran for a VA examination to determine the level of impairment due to his service-connected bilateral knee disabilities. The Veteran's file should be made available for review by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the knees.  To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

7. Obtain an addendum opinion to the May 2016 eye examination by an optometrist or ophthalmologist. The examiner should address the following:

(a) Are the Veteran's diagnosed extreme astigmatism, mild hypertensive retinopathy and/or corneal arcus congenital or developmental defects?

(b) If so, is it at least as likely as not (50 percent or better probability) that such were aggravated beyond normal progression during the Veteran's service or that he developed a superimposed disability?

(c) If the Veteran's diagnosed extreme astigmatism, mild hypertensive retinopathy and/or corneal arcus are not congenital or developmental defects are they at least as likely as not (50 percent or better probability) related to the Veteran's service?

(d) If the Veteran's diagnosed extreme astigmatism, mild hypertensive retinopathy and/or corneal arcus are not congenital or developmental defects and are not directly related to the Veteran's service, is it at least as likely as not (50 percent or better probability) that they are caused by his service-connected hypertension and or migraine headaches?

(e) If the Veteran's diagnosed extreme astigmatism, mild hypertensive retinopathy and/or corneal arcus are not congenital or developmental defects and are not directly related to the Veteran's service, is it at least as likely as not (50 percent or better probability) they are aggravated beyond their natural progression by his service-connected hypertension and/or migraine headaches?

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

8. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


